Citation Nr: 1732747	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for type II diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating for diabetes mellitus.  Jurisdiction over the claim has since been transferred to the RO in Roanoke, Virginia.  

In March 2016, the Veteran testified at a hearing before the undersigned in Washington, DC. A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in April 2016, at which time it was remanded to the RO for further development.

The Veteran has been in receipt of a 100 percent rating for service connected disabilities since July 31, 2008 and special monthly compensation at the housebound rate since July 20 2010.
	


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's type II diabetes mellitus has required insulin and restricted diet, but not a regulation of activities.

2.  The Veteran has not appealed the rating of his associated erectile dysfunction and there is no evidence that it warrants a separate compensable rating.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for diabetes mellitus and erectile dysfunction, evaluated as 20 percent, and an appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  The U.S. Court of Appeals for Veterans Claims (Court) extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Diabetes mellitus, is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under this Code, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities, and a 60 percent rating is afforded on evidence of diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a total (i.e., 100 percent) rating is awarded when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 (2016).

Relevant to the Veteran's claim, the "regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Due to the use of the word "and" in the criteria for a higher 40 percent rating under Diagnostic Code 7913, all criteria, including regulation of activities, must be met to establish entitlement to a 40 percent rating.  Camacho, supra. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

After reviewing the entire claims file, the Board finds that the Veteran's diabetes mellitus has not met the criteria for a rating in excess of 20 percent disabling for any period on appeal.  Specifically, throughout the appeal period, while the Veteran's diabetes mellitus has required the use of insulin and restricted diet, there has been no medically-prescribed or suggested regulation of activities. 

In September 2008, the Veteran underwent a VA examination.  At that time, it was noted that he did not require any hospitalizations due to his diabetes, and had been prescribed an oral diabetic at the time of his diagnosis.  He denied side effects and did not require insulin for treatment.  The Veteran was on a diabetic low-salt diet, and there were no restrictions placed on his activities, due to diabetes.  The examiner diagnosed Type II Diabetes, controlled on oral medications.
The Veteran's VA treatment records show that he visited his doctor on multiple occasions in 2010, and at each visit was informed that he was to treat his diabetes with aspirin, a diabetic diet, loss of weight, and with annual dental and eye examinations.  There was no mention of any regulation of his activities.

In January 2012, the Veteran was seen at VA for diabetes management.  At that time, it was noted that his insulin dosage was inadequate and the dosage was increased.  He was informed about medication, diet, exercise, weight loss and the goals of treatment of diabetes.  

In July 2014, the Veteran was seen at VA for diabetic management.  At that time, the Veteran reported an increase in his exercising, and an improving compliance with his diabetic diet.  Improved glycemic control was noted.

At his March 2016 hearing before the undersigned, the Veteran reported receiving treatment for his diabetes.  He testified that he had discussed with his doctor the problems he was having with physical activities such as mowing the grass or playing basketball with his son.  He reported that he had lost his job as a bus driver, due to the fact that he was a diabetic; and his representative argued that this showed limitation of activities.  The Veteran reported that his treating physician had advised him "not to push [himself] too hard.  The doctor had also suggested exercise.  The Veteran reported that he continued to treat his diabetes with insulin. 

In October 2016, in response to the Board's remand, the Veteran underwent a VA Diabetes Mellitus examination.  At that time, the diagnosis of diabetes was confirmed.  Treatment of the disability was done through a prescribed oral hypoglycemic agent and insulin injections more than once a day.  It was specifically noted that the Veteran did not require a regulation of activities as part of the medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and for episodes of hypoglycemia less than 2 times a month.  He had not been hospitalized for either in the previous 12 months. 

A January 2017 VA treatment note indicated that the Veteran was seen for evaluation of diabetes.  At that time, it was noted that the disability was treated with insulin and metformin.  The Veteran reported that he was going to the gym and it was noted that he had lost weight.  

As the foregoing shows, the Veteran has been advised to increase his activities in the form of exercise; and there is no medical evidence that he has been advised to restrict activities to treat diabetes mellitus.  Although the Veteran's testimony suggests that he may have been told to limit activities, other parts of the testimony show the opposite.  The fairly extensive treatment records, and examination reports do not show such restriction, and the evidence is against finding that there is restriction of activities.

The Veteran's representative did argue that the fact the Veteran had to quit his former employment as a bus driver demonstrated restriction of activities.  The VA treatment records show; however, that the Veteran was able to drive full time unless his blood sugar was above 240; that the blood sugar was controlled; that he repeatedly described himself as retired after he stopped working; and that he reported thereafter that he had had no problems with employment.  There is no clinical indication that he was medically advised to stop work as a bus driver.  This evidence weighs against a finding that the end of his employment as a bus driver represented a restriction of activities as envisioned in Diagnostic Code 7913.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's diabetes mellitus; however, the Board finds that his symptomatology has not approximated the criteria for a rating in excess of 20 percent at any point in the appeal period.  Therefore, staged ratings are not warranted.

With regard to compensable complications of diabetes requiring a separate evaluation under 38 C.F.R. § 4.119, DC 7913, Note (1), the Board notes that the Veteran has been awarded a separate noncompensable disability rating for erectile dysfunction, classified as impotency, and awarded special monthly compensation for loss of use of a creative organ.  A separate compensable rating would require deformity in addition to loss of erectile power under Diagnostic Code 7522.  At a VA examination in October 2016, the Veteran declined an examination of the penis and reported that it was normal.  There is no other evidence of deformity.  The evidence is against granting a separate compensable rating in addition to the special monthly compensation.

In conclusion, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for his type II diabetes mellitus.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


